                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  LINCOLN LAMAR CALDWELL,                           Case No. 17-CV-1971 (SRN/TNL)

                       Petitioner,

  v.                                                              ORDER

  EDDIE MILES, Warden, Stillwater
  Correctional Facility, Minnesota,

                       Respondent.



       This matter is before the Court on two motions filed by Petitioner Lincoln Lamar

Caldwell.

       First, Caldwell requests that the Court issue a Certificate of Appealability

(“COA”) allowing him to appeal this Court’s Order denying his petition for habeas

corpus relief. See Doc. No. 23; 28 U.S.C. § 2253(c). However, the Court has already

declined to issue a COA in this matter, see Doc. No. 19 at 28, and nothing in Caldwell’s

most recent motion convinces the Court that its decision not to issue a COA was

erroneous. Accordingly, Caldwell’s motion for a COA will be denied.

       Second, Caldwell has filed an application for in forma pauperis (“IFP”) status on

appeal. See ECF No. 22. The Court has reviewed the financial information submitted by

Caldwell and concludes that he qualifies financially for IFP status. Moreover, Caldwell’s

appeal is not frivolous as the Supreme Court has defined that term; although the Court

has declined to issue a COA, “[t]he standard for granting an application for leave to
proceed in forma pauperis . . . is a lower standard than the standard for certificates of

appealability.” Moore v. Haas, Civil No. 2:13-CV-12225, 2013 WL 5819593, at *6

(E.D. Mich. Oct. 29, 2013); accord United States v. Youngblood, 116 F.3d 1113, 1115

(5th Cir. 1997). Accordingly, the Court finds that Caldwell’s appeal is taken in good

faith, and his IFP application will be granted.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.     The motion of petitioner Lincoln Lamar Caldwell for a Certificate of

              Appealability [Doc. No. 23] is DENIED.

       2.     Caldwell’s application to proceed in forma pauperis on appeal [Doc.

              No. 22] is GRANTED.

  Dated: March 11, 2019                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              2
